department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc intl br4 tl-n-5158-00 uilc 6038b internal_revenue_service national_office field_service_advice memorandum for from charles p besecky branch chief cc intl br4 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent corpa corpb corpc shareholder1 shareholder2 tax adviser cpa tax adviser businessa businessb businessc countrya yearx-2 yearx-1 yearx yearx yearx date1 date2 date3 date4 date5 a b c d e f g h i j k m n p q issue what are the standards for determining whether the reasonable_cause exception of sec_6038b should excuse parent from the penalty for failure to report a transfer of property to a foreign_corporation in an exchange described in sec_367 conclusions parent a domestic_corporation was subject_to the sec_6038b reporting requirements because parent made a transfer subject_to sec_367 in the date5 yearx reorganization parent would have reasonable_cause for failing to file timely the required information if parent exercised ordinary business care and prudence but was still unable to comply with its obligations because of circumstances beyond its control all the facts and circumstances should be considered in determining whether parent exercised ordinary business care and prudence it appears that parent did not have reasonable_cause for failing to file the form_926 parent has the burden of proving that it had reasonable_cause for failing to file timely facts we understand that the facts developed as of the date of the submission are as follows a general facts and date5 yearx reorganization parent is the parent of an affiliated_group_of_corporations that files consolidated federal_income_tax returns with a may taxable_year end parent has been in existence since date1 for over a years parent is engaged in several types of businesses including businessa and businessa holdings businessb and businessc parent is a privately held company that had assets between dollar_figurei million and dollar_figurej million for taxable years yearx-2 through year x and gross_receipts between dollar_figurek million and dollar_figurem million for taxable years yearx-2 through year x shareholder1 an individual owns a g majority interest in parent and shareholder2 owns a h interest in parent shareholder1 was a shareholder of both parent and corpa prior to the date5 yearx reorganization shareholder1 is the president of parent and was the former president chief_executive_officer and chairman of the board_of directors of corpa on date2 yearx-1 shareholder1 resigned from his position as chairman of corpa and on date3 yearx-1 shareholder1 resigned from his board_of directors position of corpa parent has only q employees prior to the date5 yearx reorganization parent owned shares in corpa a publicly traded domestic_corporation engaged in businessa to implement a reorganization plan corpa organized corpb as a wholly owned countrya corporation and corpb organized corpc as a wholly owned domestic subsidiary on date5 yearx corpc merged with and into corpa with corpa remaining as the surviving corporation and the shareholders of corpa transferred their shares of corpa stock to corpb a countrya corporation in exchange for equal shares of corpb stock as a result of the date5 yearx reorganization corpb a countrya corporation became the parent holding_company of corpa a domestic_corporation on date5 yearx parent owned b shares of corpa common_stock valued at dollar_figurec per share which it exchanged for an equal number of corpb stock parent’s basis in the corpa stock was dollar_figuree parent’s amount_realized on the exchange was dollar_figured and parent’s gain was dollar_figuref from the date5 yearx reorganization b information about the date5 yearx reorganization on date4 yearx corpa introduced a plan to reorganize into a countrya corporation corpa sent a letter dated date4 yearx to all its shareholders including parent seeking approval of the date5 yearx reorganization the letter dated date4 yearx included a proxy statement and prospectus for the reorganization and information about the tax implications of the proposed date5 yearx reorganization which collectively will be referred to as the date4 yearx letter the date4 yearx letter provided that individual shareholders could be taxed on the exchange in the proposed date5 yearx reorganization at the relevant capital_gains_rate in addition the date4 yearx letter provided an alternative for those shareholders wishing to have a portion of the reorganization treated as a non-taxable exchange by allowing shareholders to elect to subscribe to and receive non-taxable equity in exchange for corpa stock parent did not make an election to receive non-taxable equity following the date5 yearx reorganization corpb sent a letter dated january yearx to all its shareholders about the date5 yearx reorganization the january yearx letter explained to shareholders that under sec_367 most corpa shareholders were required to recognize gain on the date5 yearx reorganization in addition the january yearx letter explicitly informed the shareholders of the requirement to file form_926 return by a u s transferor_of_property to a foreign_corporation foreign_estate_or_trust or foreign_partnership with their tax returns that included the date of the date5 yearx reorganization and warned shareholders about the penalty under sec_6038b for failure_to_file the required form corpb attached with the january yearx letter information including a partially completed form_926 to allow the shareholders to determine and report the correct amount of gain from the exchange parent received corpb’s letter including the partially completed form_926 on january yearx c filing of tax returns related to the date5 yearx reorganization parent’s tax_return for its tax_year ended may yearx with extensions was due on february year x and filed on february yearx parent asserts that it was not until june of yearx that it determined that the date5 yearx reorganization was taxable we understand that parent did not file an amended tax_return for its yearx tax_year to take into account the taxable gain on the exchange nor did parent file a form_926 with its yearx tax_return to disclose the date5 yearx reorganization in february yearx parent filed its tax_return for the year ended may yearx and included as long-term_capital_gain the dollar_figuref gain on the exchange of the corpa stock from the date5 yearx reorganization parent also had a yearx long-term_capital_loss of dollar_figuren that it used to offset a substantial portion of the gain from the date5 yearx reorganization parent included a completed form_926 with the yearx tax_return and the form_926 correctly stated that the dollar_figuref gain arose from a date5 yearx reorganization parent’s yearx tax_return was prepared by cpa tax adviser shareholder1 as an individual shareholder of corpa was also required to report the gain from the date5 yearx reorganization on a form_926 filed with his yearx tax_year shareholder1 filed his yearx tax_return in august of yearx included in income in his yearx tax_return the gain from the date5 yearx reorganization and attached a form_926 d irs audit the irs examined corpa’s income_tax return for yearx and in yearx the irs examined parent as a shareholder of corpa and as a result of its examination of corpa’s yearx tax_return the irs questioned parent on its failure to timely file the form_926 and report the date5 yearx reorganization parent responded that it had filed the form_926 reporting the date5 yearx reorganization and reported the gain in its yearx tax_return law and analysis a statute and regulations for transfers made on or before date sec_6038b as then in effect required that each person transferring property to a foreign_corporation in an exchange described in sec_332 sec_351 sec_354 sec_355 sec_356 or sec_361 or making a sec_336 distribution to a foreign_person furnish certain information regarding the transfer to the irs under sec_6038b a taxpayer who fails to furnish the information required must pay a penalty equal to percent of the gain realized on the exchange or distribution unless the taxpayer’s failure to comply is due to reasonable_cause and not willful neglect under sec_6038b as then in effect any u_s_person making certain transfers described in sec_367 or sec_367 was required to report certain prescribed information related to the transfer on a form_926 and was required to file the form_926 with its federal_income_tax return for the year which included the date of the transfer temp sec_1_6038b-1t and c regulations describe the consequences of a failure to comply with the sec_6038b reporting requirements and provide that a failure to comply with the sec_6038b reporting requirements includes the failure to report at the proper time and in the proper manner any material information required to be reported under the rules temp sec_1 6038b- 1t f the general consequences resulting from a failure to comply do not apply when the taxpayer’s failure is due to reasonable_cause and not willful neglect temp sec_1_6038b-1t although sec_6724 does not explicitly address information reporting required by sec_6038b sec_6724 provides that any penalties imposed for failure to furnish certain information returns may be waived if such failure is shown to be due to reasonable_cause and not to willful neglect sec_301_6724-1 provides that reasonable_cause is present if the filer establishes that either there are significant mitigating factors for the failure or the failure arose from events beyond the filer's control the filer must also establish that it acted in a responsible manner both before and after the failure occurred sec_301_6724-1 under sec_301_6724-1 significant mitigating factors include but are not limited to the following the filer is a first-time filer of the particular type of return or the filer has an established history of compliance with the information reporting requirements for which the failure occurs the regulations specifically provide that if the filer establishes that there are significant mitigating factors for a failure but the filer is unable to establish that it acted in a responsible manner the mitigating factors will not be sufficient for the filer to obtain a waiver of the penalty sec_301_6724-1 similarly if the filer establishes that a failure arose from an impediment but is unable to establish that it acted in a responsible manner the impediment will not be sufficient for the filer to obtain a waiver of the penalty sec_301_6724-1 unavailability of relevant business records may be considered in determining whether the taxpayer’s failure_to_file was due to events beyond the taxpayer’s control sec_301_6724-1 to establish reasonable_cause because of the unavailability of business records the filer must show that its business records were unavailable under such conditions in such manner and for such period as to prevent timely compliance sec_301_6724-1 ordinarily the taxpayer should have the relevant business records for at least a 2-week period prior to the due_date with extensions of the required return sec_301_6724-1 b taxpayer’s position parent asserts that it had reasonable_cause for its failure_to_file timely with its year x tax_return a form_926 reporting the date5 yearx reorganization first based on corpa’s oral and written assurances that the shareholders had a non- taxable equity alternative available to them parent contends that it believed that the date5 yearx reorganization was non-taxable to it even though parent did not elect the non-taxable equity alternative_tax adviser also believed that the date5 yearx reorganization was non-taxable to parent it was not until the receipt of the january yearx letter from corpb that parent had any reason to question the availability of the non-taxable equity alternative or the taxability of the date5 yearx reorganization parent contends that there was inadequate time to make an informed judgment on the information received from corpb between january yearx when parent received the letter dated january yearx from corpb and february yearx when parent’s tax_return and form_926 for the year ending may yearx was due the second reason that parent contends that it had reasonable_cause for failing to file timely a form_926 with its yearx tax_return is that in january yearx tax adviser parent’s financial officer and accountant contracted a very painful and debilitating illness and as a result parent’s financial reporting matters were not given the same attention that they would have received had tax adviser been well the third reasonable_cause reason that parent asserts that it had for not filing timely the form_926 with its yearx tax_return is that not only was there initial confusion about whether the transaction was taxable to parent but because parent has a may tax_year end there was also confusion about the appropriate year to report the date5 yearx reorganization moreover parent reported the date5 yearx reorganization before the irs ever approached parent about auditing its yearx tax_return in particular parent reported the date5 yearx reorganization and filed a form_926 with its yearx tax_return parent contends that the amount placed at risk to the irs by parent reporting the gain in the wrong year was an interest amount for the period from the date the tax should have been paid until the date it was paid parent has paid the tax related to the date5 yearx reorganization as well an amount for interest finally parent contends that even if it had no reasonable_cause for failing to file timely the form_926 because parent filed the form_926 prior to notification of the irs audit a consistent application of the irs’ penalty policy statement p-1-18 would constrain the irs to forgive the penalty in this case parent contends that in view of its good_faith payment and filings the imposition of the penalty under sec_6038b is excessively punitive and unreasonable c applicability of sec_6038b to date5 yearx reorganization each u_s_person that makes certain transfers described in sec_367 or d is required to file a form_926 temp sec_1_6038b-1t parent is a u_s_person and based on the information included in the letter dated january yearx from corpb parent transferred property in a transfer described in sec_367 in the date5 yearx reorganization thus parent generally would be subject_to the sec_6038b penalty for failure to report the transfer of property in the date5 yearx reorganization if parent’s transfer of property in the date5 yearx reorganization is described in sec_367 d applicability of sec_6038b reasonable_cause exception sec_6038b and the related regulations do not define the terms reasonable_cause and willful neglect courts have however developed definitions of these terms for purposes of delinquency related penalties and other information reporting provisions in addition the regulations under sec_6724 provide guidance on when a taxpayer’s failure_to_file certain information returns is due to reasonable_cause and not willful neglect finally the irs has developed internal policies for determining when penalties should be imposed and for determining if a taxpayer’s failure_to_file is due to reasonable_cause and not willful neglect based on case law parent would have reasonable_cause for failing to file timely a form_926 with its yearx tax_return if parent exercised ordinary business care and prudence but was still unable to comply with its obligations because of circumstances beyond its control see u s v boyle 469_us_241 39_tc_93 aff’d in part rev’d in part and rem’d in part on other grounds 324_f2d_633 8th cir although parent has the burden of proving that it had reasonable_cause for failing to file timely the form_926 with its yearx tax_return all the facts and circumstances should be considered in determining whether parent exercised ordinary business care and prudence in filing the form_926 id below we provide our initial thoughts about the applicability of the reasonable_cause exception to parent’s failure_to_file timely the form_926 with its yearx tax_return irm handbook no should be used in considering what additional facts should be considered in making a final_determination parent contends that based on corpa’s oral and written assurances that the shareholders had a non-taxable equity alternative both parent and tax adviser believed that the date5 yearx reorganization was non-taxable to parent moreover parent contends that it was not until the receipt of the january yearx letter from corpb that parent had any reason to question the availability of the non-taxable equity alternative or the taxability of the date5 yearx reorganization according to parent there was inadequate time to make an informed judgment on the information received from corpb between january yearx when parent received the corpb package and february yearx when parent’s tax_return and form_926 for the year ending may yearx was due sec_6038b reporting however is not conditioned upon an exchange being taxable and thus parent would have been responsible for reporting under sec_6038b even if the date5 yearx reorganization were non-taxable see generally sec_6038b and temp sec_1_6038b-1t - c in addition the date4 yearx letter specifically noted that the proposed date5 yearx reorganization could be taxable to corpa shareholders it appears that a taxpayer such as parent an established company in existence over a years exercising ordinary business care and prudence would have considered its tax obligations independently of general statements made by corpa especially since parent did not elect the non-taxable equity alternative also shareholder1 a key officer of parent and recent key officer of corpa correctly filed his form_926 with his yearx tax_return the irs in determining whether a taxpayer exercised ordinary business care and prudence but was unable to file a return timely because of lack of knowledge about the information reporting requirements may consider among other factors a taxpayer’s education and exposure to the type of tax and reporting requirements the complexity of the compliance issue and changes in tax forms or law see irm handbook no that tax obligations are complex does not necessarily make noncompliance reasonable see 39_tc_93 generally reasonable_cause should never be presumed even where ignorance of the law is claimed see 39_tc_93 and irm handbook no it appears that parent and shareholder1 an officer of parent and the majority shareholder have been exposed to complex tax and compliance issues and presumably parent because it has been in existence for over a years and engaged in various businesses has experience with various complex tax reporting rules and forms thus it appears that parent should have researched its tax reporting obligations and should have been aware of its reporting obligations so as to file the form_926 in a timely manner parent has noted that in january yearx tax adviser parent’s financial officer and accountant contracted a very painful and debilitating illness and as a result parent’s financial reporting matters were not given the same attention that they would have received had tax adviser been well courts have held that the duty to file a return is non-delegable and if that responsibility is shifted to an agent the taxpayer must accept the consequences of shortcomings in the performance of that duty by an agent asat inc v commissioner t c estate of maltaman v commissioner 73_tcm_100 in conjunction with all other facts and circumstances including the length of time to comply and whether the taxpayer is a corporation a tax adviser’s illness may be considered in determining whether a taxpayer exercised ordinary business care and prudence but was still unable to comply with its reporting obligations see irm handbook no it appears that parent as an established corporation in existence for over a years and exercising ordinary business care and prudence should have been aware that it had potential tax reporting obligations when parent received the date4 yearx letter from corpa about the proposed date5 yearx reorganization and should have determined its tax obligations and filing_requirements regardless of tax adviser’s illness parent and its majority shareholder shareholder1 have been involved in many different types of complex businesses and transactions parent could have hired another tax adviser to determine its tax obligations related to the date5 yearx reorganization cpa tax adviser signed parent’s yearx tax_return the third reasonable_cause reason that parent asserts that it had for not filing timely the form_926 with its yearx tax_return is that not only was there initial confusion about whether the transaction was taxable to parent but because parent has a may tax_year end there was also confusion about the appropriate tax_year in which to report the date5 yearx reorganization generally that a mistake was made is not consistent with the ordinary business care and prudence standard and does not provide a basis for reasonable_cause see irm handbook no parent however contends that it reported the date5 yearx reorganization and filed a form_926 with its yearx tax_return and before the irs ever approached parent about auditing its yearx tax_return according to parent the amount placed at risk to the irs by it reporting the gain in the wrong year was an interest amount for the period from the date the tax should have been paid until the date it was paid parent has paid the tax related to the date5 yearx reorganization as well as an amount for interest it appears that if parent had exercised ordinary business care and prudence parent would have been able to determine the correct_tax year for including the date5 yearx reorganization parent has been in existence for over a years and engaged in multiple businesses in addition the 469_us_241 105_sct_687 specifically emphasized the importance of filing dates by noting that deadlines are inherently arbitrary but fixed dates are often essential to accomplish necessary results the court further noted that the government has millions of taxpayers to monitor and that the federal_income_tax system of self-assessment in the initial calculation of a tax simply cannot work on any basis other than one of strict filing standards any less rigid standard would risk encouraging a lax attitude toward filing dates u s v boyle 469_us_241 finally parent contends that even if it had no reasonable_cause for failing to file timely the form_926 because parent paid taxes related to the date5 yearx reorganization and filed the form_926 prior to notification of the irs audit a consistent application of the irs’ penalty policy statement p-1-18 would constrain the irs to forgive the penalty in this case parent contends that in view of its good_faith payment and filings the imposition of the penalty under sec_6038b is excessively punitive and unreasonable the irs’ penalty policy statement p-1-18 provides in part as follows penalties are used to enhance voluntary compliance penalties constitute one important tool of the irs in pursuing its mission of collecting the proper amount of tax revenue at the least cost penalties support the irs’ mission only if penalties enhance voluntary compliance even though other results such as raising of revenue punishment or reimbursement of the costs of enforcement may also arise when penalties are asserted the irs will design administer and evaluate penalty programs solely on the basis of whether they do the best possible job of encouraging compliant conduct in the interest of an effective tax system the irs uses penalties to encourage voluntary compliance by helping taxpayers understand that compliant conduct is appropriate and that noncompliant conduct is not deterring noncompliance by imposing costs on it and establishing the fairness of the tax system by justly penalizing the noncompliant taxpayer as we previously stated it appears that parent had no reasonable_cause for failing to file with its yearx tax_return a form_926 reporting the date5 year x reorganization although parent included the gain from the date5 yearx reorganization and filed a form_926 with its yearx tax_return parent had losses in yearx to offset partially such gain as the supreme court noted in u s v boyle 469_us_241 the government has millions of taxpayers to monitor and the federal_income_tax system of self-assessment in the initial calculation of a tax simply cannot work on any basis other than one of strict filing standards any less rigid standard would risk encouraging a lax attitude toward filing dates u s v boyle 469_us_241 it appears that parent’s failure_to_file timely the form_926 is a type of situation for which penalties should be imposed parent appears to have a lax attitude about properly following the information reporting and income reporting tax rules our federal_income_tax system should not and cannot tolerate such a lax attitude parent apparently never attempted to comply with the reporting requirements specifically provided under temp sec_1_6038b-1t - c but instead reported as it chose and now contends that its manner of reporting was sufficient case development hazards and other considerations for transfers made after date congress amended sec_6038b to provide that for failures to report taxpayers will pay a penalty equal to percent of the fair_market_value of the property at the time of the exchange parent is subject_to a penalty equal to percent of the amount of the gain realized on the date5 yearx reorganization for transfer made after date the amount of the penalty may not exceed dollar_figure parent’s penalty is equal to dollar_figurep a court could infer from the amendments made to sec_6038b that congress viewed the percent penalty as excessive on the other hand a court could also infer that congress initially imposed the percent penalty because of concerns about the extent of abuses and the irs’ ability to obtain the information required under sec_6038b and the related regulations congress did make the amendments applicable to exchanges made after date and not before also as parent’s representatives noted in plr the irs determined that because the taxpayer voluntarily complied with the gift_tax laws prior to notice by the irs of an examination under sec_6662 the taxpayer should not be required to pay a percent negligence_penalty for underpayment_of_tax the irs in that letter_ruling noted that its determination was consistent with the irs’ penalty policy statement p-1-18 as penalties should be used to enhance voluntary compliance it appears that parent never fully complied with sec_6038b and parent’s penalty results from a failure to report certain basic information related to the date5 yearx reorganization not from an understatement of an amount parent however did file a form_926 and did pay taxes and interest related to the date5 yearx reorganization please call camille evans if you have any further questions charles p besecky branch chief camille b evans cc intl br4
